Case 18-12012-LSS Doc 283-3 Filed 11/02/18 Page 1 of 2

CERTIFICATE OF SERVICE
I, Theodore J. Tacconelli, certify that l am not less than 18 years of age, and that service
of the Obj ection of the Film Musicians Secondary Markets Fund to the Notice of Proposed
Assumption and Assignment of Executory Contracts and Unexpired Leases as it Relates to the
Film Machete Kl`lls and the Declaration of Jarnes R. Cope was made on November 2, 2018, upon
the following parties in the manner indicated:

See Attached Service List

Under penalty of perj ury, l declare that the foregoing is true and correct.

/s/ Theodore J. Tacconelli
Theodore J. Tacconelli (No. 2678)

Case 18-12012-LSS Doc 283-3 Filed 11/02/18 Page 2 of 2

SERVICE LIST

VIA FIRST CLASS MAIL and E-MAIL:

J ames Ellis, Esq.

Open Road Films, LLC

2049 Century Park East, 4th Floor
Los Angelos, CA 90067

j ellis@tangrnp.corn

Michael L. Tuchin, Esq

Jonathon M. Weiss, Esq.

Klee, Tuchin, Bogdanoff & Stern, LLP
1999 Avenue of the Stars, 39th Floor
Los Angelos, CA 90067

mtuchin@ktbslaw.corn
j Weiss@l<tbslaw.com

Michael Nestor, Esq.

Robert F. Poppiti, Jr., Esq.

Young Conaway Stargatt & Taylor, LLP
Rodney Square

1000 North King Street

Wilmington, DE 19801

rnnestor@ycst.com
rpop_pitti@ycst.corn

Andrew Tenzer, Esq.

Susan Williams, Esq.

Paul Hastings, LLP

200 Park Avenue

New York, NY 10166
andrewtenzer@paulhastings.com

susanwilliams@p_aulhastings.eoin

Joseph A. Kohanski, Esq.

David S. Ahdoot, Esq.

Bush Gottlieb

801 North Brand Blvd., Suite 950
Glendale, CA 91203
kohanski@bushgottlieb.com
dahdoot@bushgottlieb.com

Linda Richenderfer, Esq.

Office of the United States Trustee for the
District of Delaware

844 North King Street, Suite 2207
Wilmington, DE 19801
linda.richenderfer@usdoi .gov

VIA E-MAIL ONLY:

Bill Bowden, Esq.
Ashby & Geddes, P.A.
Wbowden@ashbvgeddes.eom

VIA CM/ECF:

Robert J. Feeinstien, Esq.

Scott L. Hazan, Esq.

Colin R. Robinson, Esq.

Pachulski Stang Ziehl & Jones, LLP
780 Third Avenue, 34“‘ Floor

New York, NY 10017

